          Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JOSHUA ROBERT MUDD,

                Plaintiff,

                v.                                           CASE NO. 20-3060-SAC

TRAVIS HENRY, et al.,

                Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

        Plaintiff Joshua Robert Mudd is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

        Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. The Court granted

Plaintiff leave to proceed in forma pauperis. Plaintiff, a pretrial detainee, is confined at the

Saline County Jail in Salina, Kansas (“SCJ”).

        Plaintiff’s claims relate to his state criminal charges. Plaintiff alleges that Investigator

Travis Henry investigated a burglary around July 2019. Henry arrested Plaintiff and Plaintiff’s

fiancé. Plaintiff posted bond on December 11, 2019. As Plaintiff was leaving the SCJ, Travis

Henry, Kevin Shankel and Lt. Mike Sutton were in the parking lot, and Henry told Plaintiff he

would be seeing Plaintiff soon. Plaintiff alleges that Henry seemed upset that Plaintiff had

posted bail. Plaintiff alleges that Henry then falsely arrested Plaintiff on December 17, 2019,

“on hearsay evidence, and the case is circumstantial at best.” (Doc. 1, at 4.) Henry also arrested

Plaintiff’s fiancé.



                                                 1
         Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 2 of 11




       Plaintiff alleges that Defendant Shankel orally told Plaintiff that Plaintiff would not be

allowed phone calls, has restricted Plaintiff’s phone account, and has “not been ethical or

professional at all.” Id. at 6. Plaintiff claims that Shankel put Plaintiff in solitary confinement

twice for thirty days. Id. Plaintiff claims that Defendant CO Leazer did not follow laws or rules,

and violated Amendments. Id. Plaintiff claims that Leazer failed to inform him that his law

journals had arrived and hid them. Plaintiff alleges hat CO Crum witnessed this and obtained the

books for Plaintiff and another inmate. Id. at 7.

       Plaintiff names as Defendants: Travis Henry, Saline County Sheriff’s Office Investigator;

Kevin Shankel, Saline County Deputy Sheriff; and Asha Leazer, SCJ Correctional Officer.

Plaintiff seeks $175,000 in damages and unspecified injunctive relief.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts



                                                    2
          Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 3 of 11




all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at



                                                   3
          Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 4 of 11




1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

A. Conditions of Confinement

       Plaintiff alleges that while he was housed at the SCJ, his phone privileges were restricted,

he was placed in solitary confinement, and there was a delay in receiving his law journals.

Pretrial detainees, “may not be punished prior to an adjudication of guilt in accordance with due

process of law.” Bell v. Wolfish, 441 U.S. 520, 535 (1979) (citations omitted).          “A person

lawfully committed to pretrial detention has not been adjudged guilty of any crime . . . [and] has

had only a ‘judicial determination of probable cause as a prerequisite to [the] extended restraint

of [his] liberty following arrest.” Id. (citations omitted). The government may “detain him to

ensure his presence at trial and may subject him to the restrictions and conditions of the detention

facility so long as those conditions and restrictions do not amount to punishment, or otherwise

violate the Constitution.” Id. at 536–37.     To determine when restrictions pass, as a matter of

law, from constitutionally acceptable to constitutionally impermissible, a court must ask two

questions. Blackmon v. Sutton, 734 F.3d 1237, 1241 (10th Cir. 2013). “First, we must ask

whether an ‘expressed intent to punish on the part of detention facility officials’ exists” and “[i]f

so, liability may attach. If not, plaintiff may still prove unconstitutional punishment by showing



                                                 4
           Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 5 of 11




the restriction in question bears no reasonable relationship to any legitimate governmental

objective.” Id. (citing Bell, 441 U.S. at 538–39).

        Plaintiff has not alleged an intent to punish on the part of staff at the SCJ. Plaintiff

alleges that his law journals were hidden from him, but acknowledges that another staff member

provided them to Plaintiff. Plaintiff has not alleged that his phone restrictions and placement in

solitary confinement were done for any reason other than maintaining jail restrictions and

security.1 “Restraints that are reasonably related to the institution’s interest in maintaining jail

security do not, without more, constitute unconstitutional punishment, even if they are

discomforting and are restrictions that the detainee would not have experienced had he been

released while awaiting trial.” Bell, 441 U.S. at 540. “[I]n addition to ensuring the detainees’

presence at trial, the effective management of the detention facility once the individual is

confined is a valid objective that may justify imposition of conditions and restrictions of pretrial

detention and dispel any inference that such restrictions are intended as punishment.” The

Supreme Court has warned that these decisions “are peculiarly within the province and

professional expertise of corrections officials, and, in the absence of substantial evidence in the

record to indicate that the officials have exaggerated their response to these considerations,

courts should ordinarily defer to their expert judgment in such matters.” Id. at 540, n.23

(citations omitted).

        Plaintiff has not stated a claim for relief based on his conditions of confinement. The

Tenth Circuit has held that a pretrial detainee’s claims regarding conditions of confinement are



1
  It appears as though Plaintiff may have used the phone while at the SCJ to violate a protection order. The Court
notes that Plaintiff was charged on February 28, 2020, with 39 counts of violating a protection order while housed at
the SCJ. All of the counts show a violation date of December 23, 2019, the location of the violation as the SCJ, and
Defendant Shankle as the officer involved. See State v. Mudd, Case No. 2020-CR-197 (Saline County District
Court).


                                                         5
              Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 6 of 11




governed by the Due Process Clause, and that “the Eighth Amendment standard provides the

benchmark for such claims.”               Routt v. Howard, 764 F. App’x 762, 770 (10th Cir. 2019)

(unpublished) (quoting Craig v. Eberly, 164 F.3d 490, 495 (10th Cir. 1998)). 2

           “The Due Process Clause of the Fourteenth Amendment requires that a pretrial detainee

be provided ‘humane conditions of confinement by ensuring the basic necessities of adequate

food, clothing, shelter, and medical care and by taking reasonable measures to guarantee his

safety.’” Routt, 764 F. App’x at 770 (citing Ledbetter v. City of Topeka, 318 F.3d 1183, 1188

(10th Cir. 2003) (ellipsis, brackets, and internal quotation marks omitted)); see also Kelley v.

Wright, No. 2:19-CV-02278-JAR-JPO, 2019 WL 6700375, at *10 (D. Kan. Dec. 9, 2019). To

establish liability, a pretrial detainee must show: “(1) the official[ ] knew of and disregarded an

excessive risk to his health and safety, and (2) the alleged deprivation was sufficiently serious.”

Routt, 764 F. App’x at 770 (citing Ledbetter, 318 F.3d at 1188 (citation, brackets, and internal

quotation marks omitted)). However, “jail conditions may be restrictive and even harsh without

violating constitutional rights.” Id. (citing Ledbetter, 318 F.3d at 1188 (internal quotation marks

omitted)).


2
    The court in Kelley noted that:

                    In Kingsley v. Hendrickson, “the Supreme Court held that the Eighth
                    Amendment standard for excessive force claims brought by prisoners, which
                    requires that defendants act ‘maliciously and sadistically to cause harm,’ does
                    not apply to Fourteenth Amendment excessive force claims brought by pretrial
                    detainees.” Estate of Vallina v. Cty. of Teller Sheriff’s Office, 757 F. App’x 643,
                    646 (2018) (citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015)); see
                    also Burke, 935 F.3d at 991 n.9. The “[c]ircuits are split on whether Kingsley
                    alters the standard for conditions of confinement and inadequate medical care
                    claims brought by pretrial detainees,” with the Tenth Circuit not yet having
                    decided the issue. Vallina, 757 F. App’x at 646–47 (noting that the Second,
                    Seventh, and Ninth Circuits have found Kingsley displaces the prior subjective
                    inquiry for conditions of confinement and inadequate medical care claims, while
                    the Fifth, Eighth, and Eleventh Circuits have held that Kingsley applies only to
                    excessive force claims).

Kelley v. Wright, No. 2:19-CV-02278-JAR-JPO, 2019 WL 6700375, at n.74 (D. Kan. Dec. 9, 2019).


                                                            6
          Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 7 of 11




       Plaintiff has not alleged long-term exposure to the conditions. “An important factor in

determining whether conditions of confinement meet constitutional standards is the length of the

incarceration.” Id. (citing Barney v. Pulsipher, 143 F.3d 1299, 1311 (10th Cir. 1998)). Thus,

“[t]ime can play a significant part in a court’s analysis of these issues,” and “[t]here is . . . a de

minimus level of imposition with which the Constitution is not concerned.” Kelley, 2019 WL

6700375, at *10 (citations omitted). Plaintiff is directed to show good cause why his conditions

of confinement claims should not be dismissed.

B. Heck Bar and Habeas Nature of Claim

       To the extent Plaintiff challenges the validity of his sentence in his state criminal case, his

federal claim must be presented in habeas corpus. “[A] § 1983 action is a proper remedy for a

state prisoner who is making a constitutional challenge to the conditions of his prison life, but

not to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)

(emphasis added). When the legality of a confinement is challenged so that the remedy would be

release or a speedier release, the case must be filed as a habeas corpus proceeding rather than

under 42 U.S.C. § 1983, and the plaintiff must comply with the exhaustion of state court

remedies requirement. Heck, 512 U.S. at 482; see also Montez v. McKinna, 208 F.3d 862, 866

(10th Cir. 2000) (exhaustion of state court remedies is required by prisoner seeking habeas

corpus relief); see 28 U.S.C. § 2254(b)(1)(A) (requiring exhaustion of available state court

remedies). “Before a federal court may grant habeas relief to a state prisoner, the prisoner must

exhaust his remedies in state court. In other words, the state prisoner must give the state courts

an opportunity to act on his claims before he presents those claims to a federal court in a habeas

petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81,

92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim challenging his



                                                  7
         Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 8 of 11




state sentence is not cognizable in a § 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that any

conviction or sentence has been invalidated.

C. Younger Abstention

       The Court may be prohibited from hearing Plaintiff’s claims under Younger v. Harris,

401 U.S. 37, 45 (1971). “The Younger doctrine requires a federal court to abstain from hearing a

case where . . . (1) state judicial proceedings are ongoing; (2) [that] implicate an important state

interest; and (3) the state proceedings offer an adequate opportunity to litigate federal

constitutional issues.” Buck v. Myers, 244 F. App’x 193, 197 (10th Cir. 2007) (unpublished)

(citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003); see also

Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)). “Once


                                                 8
          Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 9 of 11




these three conditions are met, Younger abstention is non-discretionary and, absent extraordinary

circumstances, a district court is required to abstain.” Buck, 244 F. App’x at 197 (citing Crown

Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir. 2003)).

        Plaintiff’s state criminal cases appear to be pending. See State v. Mudd, Case Nos. 2019-

CR-545 (jury trial scheduled for June 23, 2020); 2019-CR-784 (jury trial scheduled for

August 26, 2020); 2019-CR-976 (jury trial scheduled for August 19, 2020); 2019-CR-1136 (jury

trial scheduled for August 12, 2020); and 2019-CR-1077/2019-CR-1084 (consolidated cases set

for jury trial on July 30, 2020) (Saline County District Court). Therefore, it appears that the first

and second conditions for Younger abstention would be met because Kansas undoubtedly has an

important interest in enforcing its criminal laws through criminal proceedings in the state’s

courts. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal justice

[is] a lynchpin in the unique balance of interests” described as “Our Federalism.”) (citing

Younger, 401 U.S. at 44).      Likewise, the third condition would be met because Kansas courts

provide Plaintiff with an adequate forum to litigate his constitutional claims by way of pretrial

proceedings, trial, and direct appeal after conviction and sentence, as well as post-conviction

remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should

abstain from the exercise of . . . jurisdiction if the issues raised . . . may be resolved either by trial

on the merits in the state court or by other [available] state procedures.”) (quotation omitted); see

Robb v. Connolly, 111 U.S. 624, 637 (1984) (state courts have obligation ‘to guard, enforce, and

protect every right granted or secured by the constitution of the United States . . . .’”); Steffel v.

Thompson, 415 U.S. 452, 460–61 (1974) (pendant state proceeding, in all but unusual cases,

would provide federal plaintiff with necessary vehicle for vindicating constitutional rights).

        “[T]he Younger doctrine extends to federal claims for monetary relief when a judgment



                                                    9
         Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 10 of 11




for the plaintiff would have preclusive effects on a pending state-court proceeding.” D.L. v.

Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004). Plaintiff’s claim may be

stayed pending the resolution of the pending criminal charges. See Garza v. Burnett, 672 F.3d

1217, 1220 (10th Cir. 2012) (citing Wallace v. Kato, 549 U.S. 384, 393 (2007)); Myers v. Garff,

876 F.2d 79, 81 (10th Cir. 1989) (directing district court to stay claim for damages).

IV. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel, setting forth his attempts to obtain counsel

and noting his indigent status. The Court has considered Plaintiff’s motion for appointment of

counsel. There is no constitutional right to appointment of counsel in a civil case. Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir.

1995). The decision whether to appoint counsel in a civil matter lies in the discretion of the

district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the

applicant to convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill

v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that

having counsel appointed would have assisted [the prisoner] in presenting his strongest possible

case, [as] the same could be said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)



                                                10
         Case 5:20-cv-03060-SAC Document 5 Filed 06/17/20 Page 11 of 11




Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

V. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond by the deadline may result in dismissal of this

action without further notice for failure to state a claim.

       IT IS THEREFORE ORDERED THAT Plaintiff’s motion to appoint counsel (Doc. 4)

is denied without prejudice.

       IT IS FURTHER ORDERED that Plaintiff is granted until July 17, 2020, in which to

show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge, why

Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated June 17, 2020, in Topeka, Kansas.


                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  11
